DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of provisional application No. 62/857,028, filed on Jun. 4, 2019.
Claims 1-19 are pending. 


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, drawn to a building material composition, construction board, classified in C08L 23/06.
II. Claim 19, drawn to a method of forming a composite building material, classified in B29C 48/2886.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case building material can be made by another method, such as injection molding. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Blake Hudson on 9/1/2022 a provisional election was made to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the desired shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stucky et al. (US 2006/0065993) in view of Kjellqvist et al. (US 6,187,424). 
	Regarding claim 1: Stucky is directed to a building material composition comprising:
	a polymer of polyethylene 
	glass fibers at [0030]
calcium carbonate at [0030]
a foaming agent [0034]
colorants [0036] 
The composition is admixed melted and extruded through a die head to form a solid building material component. Specifically, the composite is fashioned by extrusion in the shape of siding or window frame components such as styles or rails for a house ([0026]). Further, the blowing agent (equivalent to a foaming agent) is mixed into the compound during blending at the feed throat of the extruder ([0033]). 
A peroxide and a stabilizer antioxidant are not specifically mentioned, although common additives are disclosed at [0027] Stucky. 
Kjellqvist is directed a sheet material for use as a floor, wall or ceiling covering comprising an ethylene polymer and an inorganic filler including calcium carbonate. The composition further comprises additives of peroxide and UV stabilizer and antioxidants (col. 13 l. 60- col. 14 l. 11 Kjellqvist). One skilled in the art would have been motivated to have included additives of peroxide and UV stabilizer and antioxidants in the composition of Stucky since they are common additives in the art of polyethylene based building materials. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included additives of peroxide and UV stabilizer and antioxidants in the composition of Stucky.
Regarding claim 2: The building material comprises 35-75 wt% polymer ([0027] Stucky), 25-60 wt% fibers and inorganic fillers such as calcium carbonate ([0030]). The working examples comprise 0.5-1.5 wt% blowing (foaming) agent (Table 1 Stucky). Kjellqvist discloses the additives of peroxide and UV stabilizers are added in an amount of less than 5 wt% (col. 13 ll. 60-63 Kjellqvist). 
While a separate amounts of glass fibers and calcium carbonate are not mentioned, the total amount disclosed is 25-60 wt%. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a  ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Hence, a mixture of glass fibers and calcium carbonate required by claim 2 at least overlaps the amounts taught by Stucky. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Finally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A).
Regarding claim 3: The polymer can comprise polyethylene ([0027] Stucky). 
Regarding claim 5: The building material comprises 35-75 wt% polymer ([0027] Stucky), 25-60 wt% fibers and inorganic fillers such as calcium carbonate ([0030]). The working examples comprise 0.5-1.5 wt% blowing (foaming) agent (Table 1 Stucky). Kjellqvist discloses the additives of peroxide and UV stabilizers are added in an amount of less than 5 wt% (col. 13 ll. 60-63 Kjellqvist). 
While a separate amounts of glass fibers and calcium carbonate are not mentioned, the total amount disclosed is 25-60 wt%. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a  ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Hence, a mixture of glass fibers and calcium carbonate required by claim 5 at least overlaps the amounts taught by Stucky.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Finally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A).
Regarding claim 6: While the temperature of the melt blending is not specifically mentioned, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, it is clear the products are the same, and therefore at least suggested by Stucky and Kjellqvist.
Regarding claim 7: While the admixing in separate melt processing steps and combined together to form the composition, which is further melt processed together not specifically mentioned, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, it is clear the products are the same, and therefore at least suggested by Stucky and Kjellqvist.
Regarding claim 8: The composition is injection molded in a shape that is substantially similar to the desired shape of the building material. 
Regarding claim 9: A modulus of elasticity is not specially mentioned. However, Stucky teaches the melt elasticity can be improved by adding a high molecular weight acrylic modifier ([0032] Stucky). Therefore, the acrylic modifier added to achieve a desired modulus of elasticity of between 126,000 – 185,000 psi is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. 
Regarding claim 10: The combination of Stucky and Kjellqvist doesn't specifically recite a creep recovery rate of at least 75%. However, the building material of Stucky and Kjellqvist is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Stucky and Kjellqvist suggests a building material having a creep recovery rate of at least 75%. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stucky and  Kjellqvist as applied to claim 1 above, and further in view of Andrews et al. (US 2016/0244591). 
	Regarding claim 4: Stucky mentions polyethylene, although doesn’t specify any specific polyethylene. 
Andrews is directed to a polyethylene composition used for making building materials, wherein the composition can comprise a polyethylene thermoplastic including high density polyethylene (HDPE) ([0025] Andrews), wherein HDPE is utilized in the working example 2 ([0476] Andrews). One skilled in the art would have been motivated to have selected HDPE as the polymer of choice in Stucky since it is used to make building materials, as demonstrated by Andrews. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected HDPE as the polymer of choice in Stucky.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist et al. (US 6,187,424). 
Regarding claim 11: Kjellqvist is directed a sheet material for use as a building material including a construction board (col. 3 ll. ll. 33-42 Kjellqvist) made from an extruded composition comprising:
an ethylene polymer and 
an inorganic filler including calcium carbonate (col. 14 ll. 26-31 Kjellqvist) and 
glass fibers (col. 13 ll. 48-51 Kjellqvist). 
While a specific construction board extruded from the aforementioned composition, it would have been obvious to have selected such a composition since case law has established that it is prima facie obvious to Combining Prior Art Elements According to Known Methods To Yield Predictable Results, per KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). See MPEP 2143, rationale (A). 
In the present case, the aforementioned components are specifically taught as suitable, one of ordinary skill in the art could have combined the components as claimed by known methods (i.e. mixing), and that in combination, each element merely performs the same function as it does separately, and the results of the resulting composition would have been predictable (a construction board comprising the components). Therefore, it would have been obvious to one skilled in the art at the time to have selected a specific construction board extruded from the claimed composition. 
Regarding claims 12-13: The composition comprises high density polyethylene (col. 14 ll. 41-50 Kjellqvist). 
Regarding claim 14: The composition further comprises additives of colorants, and foaming agents and UV stabilizer and antioxidants (col. 13 l. 60- col. 14 l. 11 Kjellqvist). The composition also comprises a blowing agent / foaming agent (col. 18 ll. 3-17 Kjellqvist). 
Regarding claims 15-16: The construction material comprises: 
at least about 40 wt% of an ethylene polymer mixture A, B, C (col. 12 ll. 31-34)  and 
less than 5 wt% of the composition further comprises additives including peroxide (col. 13 l. 60- col. 14 l. 11 Kjellqvist). 
10-70 wt% of the inorganic filler including both calcium carbonate and glass fibers of the extruded composition (col. 13 ll. 21-35 Kjellqvist) and 
about 0.5 to about 5 wt% of a blowing agent / foaming agent of the composition (col. 18 ll. 3-17 Kjellqvist), and 
less than 5 wt% of the composition further comprises additives of colorants, and foaming agents and UV stabilizer and antioxidants (col. 13 l. 60- col. 14 l. 11 Kjellqvist). 
A separate amounts of glass fibers and calcium carbonate are not mentioned, the total amount disclosed is 10-70 wt%. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Hence, a mixture of e.g. 7.60 wt% of glass fibers and 21.37 wt% calcium carbonate is well within the scope of Kjellqvist as well as claim 15-16, since a total amount of about 29 wt% is within the range of 10-70 wt%. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Finally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A).
Regarding claims 17-18: Kjellqvist doesn't specifically recite a modulus of elasticity. However, the composition produced in Kjellqvist is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Kjellqvist suggests a composition having a modulus of elasticity within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764